      Case 1:20-cv-10942-VEC Document 74 Filed 07/23/21 Page 1 of SDNY
                                                           USDC   1
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
UNITED STATES DISTRICT COURT                               DATE FILED: 7/23/2021
SOUTHERN DISTRICT OF NEW YORK

 TOWAKI KOMATSU,

                                  Plaintiff,                   20-CV-10942 (VEC)

                      -against-                            ORDER WITHDRAWING
                                                            THE REFERENCE TO
 THE CITY OF NEW YORK, et al.,                            THE MAGISTRATE JUDGE

                                  Defendants.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 14, 2021, the Court referred this matter to Magistrate Judge

Lehrburger for general pretrial management and for the preparation of reports and

recommendations on any dispositive motions, Dkt. 17;

       IT IS HEREBY ORDERED that the reference of this matter to the Magistrate Judge is

withdrawn.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Komatsu

and to note the mailing on the docket.



SO ORDERED.
                                                   _________________________________
Date: July 23, 2021                                      VALERIE CAPRONI
      New York, NY                                       United States District Judge
